DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Application filed October 11, 2020, as a Divisional of Ser. No. 15/356,755 is acknowledged.  Claims 1-9 are pending.
Action on merits of claims 1-9 follows.
	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/356,755, filed on December 01, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 11, 2020 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 recites: the method of claim 4, wherein the removing of the metal layer and the first electrode material layer corresponding to the third region includes removing the first electrode material layer prior to removing the metal layer.  
However, as shown in FIG. 3, the first electrode material layer 70 is covered by the metal layer 40 in the third region. According to claim 3, the “third region” is region immediately adjacent the pixel electrode.
How can the first electrode material layer 70 being removed prior to the metal layer 40?



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (KR. Pub. No. 20120019024) of record, in view of CHOI et al. (US. Pub. No. 2012/0007057).
With respect to claim 1, KIM teaches a method of manufacturing an organic light-emitting display device substantially as claimed, the method including: 
disposing a first electrode material layer (41’), and a pixel definer material layer (50) on a substrate (10); 
disposing a first electrode (41) by patterning the first electrode material layer (41’); 
10removing the pixel definer material layer remaining (52) on the first electrode (41); and 
disposing a pixel definer (51) by heat treating the pixel definer material layer (51) 15remaining on the first electrode (41).  (See FIGs. 2A-E).

Thus, KIM is shown to teach all the features of the claim with the exception of explicitly disclosing a metal layer on the first electrode.

disposing a first electrode material layer (120), a metal layer (130), and a pixel definer material layer (140) on a substrate (110); 
disposing a first electrode (120) by patterning the first electrode material layer (120); 
10removing the pixel definer material layer (140) remaining on the first electrode (120) to expose the metal layer (130); 
removing the metal layer (130) exposed by the pixel definer material layer (140) to generate a metal pattern (130) provided along an edge of the first electrode (120); and 
disposing a pixel definer (140) by treating the pixel definer material layer (140) 15remaining on the first electrode (120) and the metal pattern (130).  (See FIGs. 6-7).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first electrode of KIM comprising the metal layer as taught by CHOI to protect the first electrode from plasma.  
 
With respect to claim 2, in view of CHOI, removing of the pixel definer material layer (140) includes dry etching the pixel definer material layer (140), and 20wherein the removing of the metal layer (130) includes wet etching the metal layer.  

With respect to claim 3, the disposing of the first electrode of KIM includes: 
patterning the first electrode material layer (41’) using a halftone mask (100), the halftone 25mask (100) including a first region, a second region, and a third region; 

30removing the metal layer and the first electrode material layer (41’) corresponding to 25the third region. (See FIGs. 2A-C).  

With respect to claim 4, in view of CHOI, the metal layer (130) has an etching selection ratio that is different from an etching selection ratio of the first electrode material layer (120).   
With respect to claim 5, As best understood by Examiner, in view of CHOI, the removing of the metal layer (130) and the first electrode material layer (120) corresponding to the third region includes removing the first electrode material layer (120) and removing the metal layer (130).  
With respect to claim 106, a part of the pixel definer material layer (51) of KIM, is melted by the heat treatment to generate a pixel definer (51), and in view of CHOI, the pixel definer covers an end portion of the metal pattern and an end portion of the first electrode. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over KIM ‘024 and CHOI ‘057 as applied to claims 2 and 6 above, and further in view of PARK et al. (KR. Pub. No. 20080078164).
With respect to claim 7, KIM, in view of CHOI, teaches the method as described in claim 6 above including: the part of the pixel definer material layer is melted by the heat treatment.  

However, PARK teaches a method including: a heat treatment to melt a photoresist film is performed at a temperature that is 100 °C to 270 °C, thus, overlaps the claimed range of  substantially equal to or greater than about 200 °C and less than about 400 °C. (See FIG. 7).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to melt the pixel definer material layer of KIM utilizing the heating temperature as taught by PARK to form the pixel definer.    
With respect to claim 208, in view of PARK, disposing of a first electrode (191p) further includes disposing a dam portion (191p) along an edge (left, right) of the substrate. (See FIG. 4).
With respect to claim 9, in view of PARK, the halftone mask (60) includes a fourth region having substantially the same 25transmittance as the first region, and wherein the dam portion corresponds to the fourth region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829